 

TENTH MODIFICATION AGREEMENT
(Extension)

 

THIS TENTH MODIFICATION AGREEMENT (this "Agreement"), effective as of the 2566
day of September 2011, is by and between UNITED BANK, a Virginia banking
corporation (the "Bank"); and VERSAR, INC. a Delaware corporation, GEOMET
TECHNOLOGIES, LLC, a Maryland limited liability company, VERSAR GLOBAL
SOLUTIONS, INC., a Virginia corporation, VEC CORP., a Pennsylvania corporation
and successor to Versar Environmental Company, Inc., VERSAR INTERNATIONAL, INC.,
a Delaware corporation, formerly known as VIAP, Inc., and ADVENT ENVIRONMENTAL,
INC., a Kentucky corporation (individually and collectively, the "Borrower").

 

WITNESSETH THAT:

 

WHEREAS, the Bank is the owner and holder of that certain Revolving Commercial
Note dated September 26, 2003, in the original principal amount of Five Million
and No/100 Dollars ($5,000,000.00), made by the Borrower payable to the order of
the Bank and bearing interest and being payable in accordance with the terms and
conditions therein set forth (as modified by the modification agreements
described in the next following Recital, the "Note); and

 

WHEREAS, the Note is issued pursuant to the terms of a certain Loan and Security
Agreement dated September 26, 2003, between the Borrower and the Bank (as
modified in accordance with that certain First Modification Agreement dated as
of May 12, 2004, that certain Third Modification Agreement dated as of November
30, 2005 (a second modification having been drafted but never executed and
delivered), that certain Fourth Modification Agreement dated as of September 28,
2006, as increased to Seven Million Five Hundred Thousand and No/100 Dollars
($7,500,000.00) pursuant to that certain Fifth Modification Agreement dated as
of September 24, 2007, that certain Sixth Modification Agreement dated September
30, 2009, that certain Seventh Modification Agreement dated January 5, 2010, as
increased to Ten Million and No/100 Dollars ($10,000,000.00) pursuant to that
certain Eighth Modification Agreement dated March 17, 2010, and that certain
Ninth Modification Agreement dated as of September 30, 2010, and as otherwise
amended, extended, increased, replaced and supplemented from time to time, the
"Loan Agreement");

 

WHEREAS, the Borrower has requested that the Bank extend the maturity date of
the Note, and the Bank has consented to such request subject to the execution of
this Agreement and the satisfaction of the conditions specified herein.

 

NOW, THEREFORE, for Ten and No/100 Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1

 

 

1.          Definitions. All capitalized terms used in this Agreement will have
the respective meanings assigned thereto in the Loan Agreement unless otherwise
defined in this Agreement.

2.          Amendment to Note and Loan Agreement. The maturity date of the Note
is hereby extended to October 25, 2011. The definition of "Date of Maturity" in
the Note and the Loan Agreement is hereby changed to "October 25, 2011".

 

3.          Representations and Warranties of the Borrower. The Borrower
represents and warrants to the Bank that:

 

(a)          It has the power and authority to enter into and to perform this
Agreement, to execute and deliver all documents relating to this Agreement, and
to incur the obligations provided for in this Agreement, all of which have been
duly authorized and approved in accordance with the Borrower's organizational
documents

 

(b)          This Agreement, together with all documents executed pursuant
hereto, shall constitute when executed the valid and legally binding obligations
of the Borrower and all guarantors, if any, as the case may be, in accordance
with their respective terms;

 

(c)          Except with respect to events or circumstances occurring subsequent
to the date thereof and known to the Bank, all representations and warranties
made in the Loan Agreement are true and correct as of the date hereof, with the
same force and effect as if all representations and warranties were fully set
forth herein;

 

(d)          The Borrower's obligations under the Loan Documents remain valid
and enforceable obligations;

 

(e)          As of the date hereof, the Borrower has no offsets or defenses
against the payment of any of the Obligations and no claims against the Bank;
and

 

(f)          As of the date hereof, no Default exists.

 

4.          Waiver of Claims. As a specific inducement to the Bank without which
the Borrower acknowledges the Bank would not enter into this Agreement and the
other documents executed in connection herewith, the Borrower hereby waives any
and all claims that it may have against the Bank, as of the date hereof; arising
out of or relating to the Loan Agreement or any Loan Document whether sounding
in contract, tort or any other basis.

 

5.          Loan Documents. The other "Loan Documents", as defined in the Note,
are hereby modified to the extent necessary to carry out the purposes of this
Agreement.

 

6.          Outstanding Balance. The Borrower hereby acknowledges and agrees
that, as of the effective date hereof, the unpaid principal balance of the Note
is Zero Dollars ($0.00) and that there are no set-offs or defenses against the
Note, the Loan Agreement, or the other Loan Documents.

 

2

 

 

7.          No Impairment. This Agreement shall become a part of the Loan
Agreement by reference and nothing herein contained shall impair the security
now held for the Obligations, nor waive, annul, vary or affect any provision,
condition, covenant or agreement contained in the Loan Agreement except as
herein amended, nor affect or impair any rights, powers or remedies under the
Loan Agreement as hereby amended. Furthermore, the Bank does hereby reserve all
rights and remedies it may have as against all parties who may be or may
hereafter become primarily or secondarily liable for the repayment of the
Obligations.

 

8.          No Novation. The parties to this Agreement do not intend that this
Agreement be construed as a novation of the Note, the Loan Agreement, or any of
the other Loan Documents.

 

9.          Ratification. Except as hereby expressly modified, the Note and Loan
Agreement shall otherwise be unchanged, shall remain in full force and effect,
and are hereby expressly approved, ratified and confirmed. A legend shall be
placed on the face of the Note indicating that its terms have been modified
hereby, and the original of this Agreement shall be affixed to the original of
the Note.

 

10.         Applicable Law; Binding Effect. This Agreement shall be governed in
all respects by the laws of the Commonwealth of Virginia and shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
heirs, executors, administrators, personal representatives, successors and
assigns.

 

11.         Counterparts; Telecopied Signatures. This Agreement may be executed
in any number of counterparts and by different parties to this Agreement on
separate counterparts, each of which, when so executed, shall be deemed an
original but all such counterparts shall constitute one and the same instrument.
Any signature delivered by a party by facsimile transmission shall be deemed to
be an original signature to this Agreement.

 

[Signatures Appear on the Following Pages]

 

3

 

 

WITNESS the following signatures and seals.

 



  UNITED BANK [SEAL]           By: /S/ E. Allen Schirmer       E. Allen Schirmer
      Senior Vice President             VERSAR, INC. [SEAL]           By:
/S/Cynthia A. Downes       Name: Cynthia A. Downes       Title: EVP, CFO &
Treasurer             GEOMET TECHNOLOGIES, LLC [SEAL]         By: /S/ Cynthia A.
Downes       Name: Cynthia A. Downes       Title: VP & Treasurer            
VERSAR GLOBAL SOLUTIONS [SEAL]           By: /S/ Cynthia A. Downes       Name:
Cynthia A. Downes       Title: EVP & Treasurer             VEC CORP [SEAL]      
    By: /S/ Cynthia A. Downes       Name: Cynthia A. Downes       VP & Treasurer
            VERSAR INTERNATIONAL, INC. [SEAL]           By: /S/ Cynthia A.
Downes       Name: Cynthia A. Downes       VP & Treasurer  



 

 

 

